Kupferman, J. P.
concurs in a memorandum as follows: I think it should be pointed out that one of the defendants-respondents has made an express waiver of the attorney-client privilege in a brief submitted to this court. Defendant Roger Craig Merritt, appearing pro se, in an apparent attempt to expedite resolution of this litigation, personally signed and submitted a brief containing that express waiver. Inasmuch as Special Term has ordered that discovery should continue while the case remained on the Trial Calendar, those items for which a privilege would have existed had there been no waiver should be produced expeditiously.